               Case 8:18-cv-03586-PX Document 11 Filed 03/27/20 Page 1 of 1


                                  IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF MARYLAND


SELECT SPECIALTY HOSPITAL QUAD CITIES, INC.

                     Plaintiff                                *

                            v.                                *         Civil No.: PX 18-cv-3586

WH ADMINISTRATORS, INC.                                       *


                    Defendant
                                                            ******

                                                       ORDER OF DEFAULT

           It appears from the records and/or affidavit of the Select Specialty Hospital – Quad

Cities, Inc. that the Summons and Complaint were properly served upon the named Defendant,

WH Administrators, Inc. on January 22nd, 2019 and time for said Defendant to plead or

otherwise defend expired on February 12th, 2019, and that said Defendant has failed to plead or

otherwise defend as directed in said Summons and as provided by the Federal Rules of Civil

Procedure.

           Therefore pursuant to Rule 55 of the Federal Rules of Civil Procedure, it is ORDERED,

that default for want of answer or other defense by said Defendant is entered this 27th day of

March, 2020.

                                                                  FELICIA C. CANNON, CLERK

                                                            By:                 /s/
                                                                  Brian Ulander, Deputy Clerk




U.S. District Court (Rev. 1/2000) - Order of Default
